Walker, J.
A laborious examination of the record and briefs in this case has, we think, enabled us to decide the only necessary question in few words. Nancy Robinson was not the wife nor widow of Eson Tison, deceased, and she can claim no homestead right through him.
Nancy Seward and her children were the only per*427sons, if any, who could claim a homestead right to the land in controversy. We are not disposed to put a premium upon lewdness and crime, by cutting out the rights of a lawful wife and legitimate children, to bestow gratuities upon an adulteress, and her illegitimate offspring. (See Styles v. Gray, 10 Texas, 503.)
If the plaintiffs had had proper standing in court, or been entitled to homestead rights, we should then find ourselves compelled to reverse the judgment for error in the charge of the court. But these appellants have suffered no injury thereby, and we therefore affirm the judgment of the district court.
Affirmed.
Presiding Judge Evans did not sit in this case.